Wilson, Ch. J.
By the Ooivrt. The appellant asks to have the judgment reversed for the following alleged errors of the Court below: 1. In receiving on the trial oral testimony. 2. In refusing to permit an amendment. 3. In denying a jury trial.-
It is expressly provided that in contesting the election of senators or representatives to the legislature, the parties to the contest may introduce either written or oral testimony. Bee. 50, Gliap. 1, Gen. Stat. It is also provided by see. 19 of the same chapter, that the contestant shall proceed in the same manner in contesting the election of any county officer.
The Court has the power to secure the -attendance of witnesses on such trial, and therefore no argument can be drawn from the fact that this chapter of the statute is silent on that subject. The return of the justice before whom the depositions are taken, should be substantially the same whether it is to be made to the legislature or to the District Court.
He is required to return, in either casé, all the evidence taken before him, and nothing more — unless perhaps the *520notice and the specifications of the points or grounds of contest. Ve consider therefore that there was no error in receiving oral testimony on the trial.
The appellant claims that this is a civil action, and not a special proceeding, and that therefore he was entitled to the amendment ashed, and to a jury trial. This is a special proceeding, not a “ civil action.” See Whalen vs. Bancroft, 4 Minn., 109.
Judgment affirmed.